Exhibit INTERNAP NETWORK SERVICES CORPORATION LIST OF SUBSIDIARIES Internap Holding Corporation Delaware Sockeye Networks, Inc. Delaware VitalStream Holdings, Inc. Nevada VitalStream, Inc. Delaware VitalStreamBroadcasting Corporation Nevada Playstream, Inc. Nevada VitalStream Advertising Services, Inc. Nevada netVmg, Inc. Delaware Internap Technologies, Inc. Washington CO Space, Inc. Delaware CO Space Services, LLC Delaware CO Space Properties, LLC Delaware CO Space Construction, LLC Delaware CO Space Services Texas, LP Delaware CO Space Properties Texas, LP Delaware VPNX.com, Inc. Delaware Internap (Bermuda) Limited Bermuda Internap Network Services U.K. Limited United Kingdom Internap Network Services B.V. Netherlands Internap Technologies (Bermuda) Limited Bermuda Internap Technologies B.V. Netherlands Internap Network Services (HK) Limited Hong Kong Internap Network Services (Singapore) Pte Limited Singapore Internap Network Services (Australia) Ltd. Australia Internap Network Services Canada Canada Internap Japan Co., Ltd.* Japan * Not wholly-owned.
